DETAILED ACTION
	Applicant’s amendments to the claims, filed July 18, 2022, were received. Claims 1, 4, 5, 6, 7, and 8 were amended. Claims 9 and 10 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Assignment Information
	The assignee information section (page 5) of the Applicant Data Sheet (ADS) filed 5/13/2020 reads the organization name as “L'Air Liquide, Societe Anonyme pour l'Etude et l'Exploitation des Procedes Georges Claude”. Customer No. 40582 is associated with “American Air Liquide”.
It is noted that inclusion of this information in the application data sheet does not substitute for compliance with any requirement of 37 CFR part 3 to have an assignment recorded by the Office. Providing assignee information in the application data sheet is considered a request to include such information on the patent application publication, since there is no other reason for including such information in the application data sheet. Assignment information must be recorded to have legal effect. Assignees who are the applicant will appear on the patent application publication as the applicant and only need to separately provide assignee information in the assignee information section if identification as an assignee is also desired on the patent application publication. See MPEP 605.05(a)(IV)).

Claim Objections
Claim 7 is objected to because the expression “to control to close” in the limitation “the electronic controller configured to control to close the control valve” on Pg. 3, lines 12-13 is unclear. It is suggested that the limitation read as “the electronic controller configured 

Claim 8 is objected to because the expression “to control to drive” in the limitation “an electronic controller configured to control to drive the cooling blower” in lines 10-11 is unclear. It is suggested that the limitation read as “an electronic controller configured 

Claim 8 is objected to because the expression “to control to stop” in the limitation “and configured to control to stop the cooling blower” in lines 13-14 is unclear. It is suggested that the limitation read as “and configured 
Appropriate correction is required.




Claim Interpretation (1)
In claim 7, this claim requires all of the structure recited in the claim (i.e., the claimed inlet valve, outlet valve, carrier gas introduction pipe, sublimed gas delivery pipe, control valves, and electronic controller).
However, the limitation “if the weight of the solid material container or a residual quantity of the solid material in the solid material container becomes equal to or less than a threshold, the electronic controller configured to control to close the control valve disposed in the sublimed gas delivery pipe and/or the outlet valve of the solid material container by sending instructions thereto, and/or to close the control valve disposed in the carrier gas introduction pipe and/or the inlet valve of the solid material container by sending instructions thereto, in such a way as to stop feeding the sublimed gas and/or the carrier gas to a deposition chamber” in claim 7 has been interpreted under broadest reasonable interpretation and thus interpreted as an optional electronic controller process step since the limitation is preceded by the conditional term “if”. 
The broadest reasonable interpretation of a method (or process) having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04). Thus, under broadest reasonable interpretation, the prior art controller need only be capable of operating in the claimed manner (see Pg. 7, third paragraph, of the supporting court opinion made of record, Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991); see MPEP 2114(IV)).
To fully require the claimed electronic controller process step, the limitation is suggested to read as “an electronic controllerand stop feeding the sublimed gas and/or the carrier gas to a deposition chamber when the weight of the solid material container or a residual quantity of the solid material in the solid material container becomes equal to or less than a threshold”.

Claim Interpretation (2)
	Claim limitations “operation input portion” in claim 5 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “operation input” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “portion” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 5 has/have been interpreted to cover “a touch panel” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 10, lines 32-33 through Pg. 11, lines 1-6).

Claim Rejections - 35 USC § 112
The previous rejections under 35 USC 112(b) are withdrawn since claims 4, 7, and 8 were amended.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “a cooling blower configured to blow cooling air toward the solid material container and cool the solid material container down to above atmosphere temperature.” Claim 9 recites “wherein the cooling blower configured to blow cooling air toward the solid material container and cool the solid material container down to 50º C. Claim 10 recites “wherein the cooling blower configured to blow cooling air toward the solid material container and cool the solid material container down to 40º C.

Claims 1, 9, and 10 contain new subject matter since applicant’s specification fails to support the claimed temperature range (i.e., “above atmosphere temperature”) as explained below. Applicant’s specification reads as follows:
[Spec., Pg. 7, lines 18-25] The temperature of the solid material container may be the temperature measured by the temperature measuring portion if the temperature measuring portion is in contact with the solid material container, or may be a temperature measured by a thermometer disposed in the solid material container or measured by a non-contact type thermometer installed in the cabinet and set in such a way as to measure an outer surface temperature of the solid material container.
The “threshold” is, for example, 50° C. or lower, 40° or lower, or atmospheric temperature or lower.

[Spec., Pg. 13, lines 22-27] The cabinet control portion stops the cooling blower 3 when the temperature measured by a thermometer installed in the solid material container, or measured by a non-contact type thermometer installed in the cabinet 2 and set in such a way as to measure an outer surface temperature of the solid material container 5 becomes equal to or less than a threshold. The “threshold” is, for example, 40° or lower, or atmospheric temperature.

[Spec., Pg. 14, lines 6-11] The cabinet control portion stops the cooling blower 3 when the temperature measured by the thermometer installed in the solid material container, or measured by the non-contact type thermometer installed in the cabinet 2 and set in such a way as to measure the outer surface temperature of the solid material container 5, becomes equal to or less than a threshold. The “threshold” is, for example, 40° or lower, or atmospheric temperature.

With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" caused the claim to read literally on embodiments outside the "25% to 60%" range. See MPEP 2163.05(III).

	In this case, the temperature ranges disclosed in applicant’s specification do not have a lower limit.  Thus, applicant’s specification does not support the new claim limitation “down to above atmosphere temperature” in claim 1 since the new limitation causes the claim to read outside of a temperature below 50°C (i.e. “50°C or lower”), outside of a temperature below 40°C (i.e., “40°C or lower”), and outside of a temperature equal to or below atmospheric temperature. Similarly, the limitation “down to 50°C” in claim 9 is not consistent with “50°C or lower” in applicant’s specification; and the limitation “down to 40º C” in claim 10 is not consistent with “40°C or lower” in applicant’s specification.

For the purpose of examination, the limitation in claim 1 will be interpreted as “a cooling blower configured to blow cooling air toward the solid material container and cool the solid material container down to a temperature of 50º C or lower” for clarity and in accordance with applicant’s specification. Claim 9 will be interpreted as “wherein the cooling blower configured to blow cooling air toward the solid material container and cool the solid material container 40ºC or lower. Claim 10 will be interpreted as “wherein the cooling blower configured to blow cooling air toward the solid material container and cool the solid material container  atmospheric temperature or lower.

	Claim 7 recites “an inlet valve and an outlet valve disposed in the solid material container” on Pg. 3, line 3. Applicant’s specification fails to support the new claim limitation since the specification does not disclose that the inlet or outlet valves are arranged in, inside, or within the solid material container. The limitation will be interpreted as “an inlet valve and an outlet valve of 

Claim 8 recites “an inlet valve and an outlet valve disposed in the solid material container” in line 3. Applicant’s specification fails to support the new claim limitation since the specification does not disclose that the inlet or outlet valves are arranged in, inside, or within the solid material container. The limitation will be interpreted as “an inlet valve and an outlet valve of 





Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 1 recites “and cool the solid material container down to above atmosphere temperature” in lines 13-14. It is unclear whether the limitation is referring to cooling to a threshold temperature or raising the container temperature above an atmosphere temperature. As mentioned above, the limitation will be interpreted as “and cool the solid material container down to a temperature of 50º C or lower” for clarity and in accordance with applicant’s specification (Spec., Pg. 11, lines 6-11)(see 35 USC 112(a) rejection above).

Claim 7 recites “a solid material from the solid material container” and “a solid material in the solid material container” in line 6 and line 11, respectively. These limitations are indefinite since it is unclear whether “a solid material” refers to the solid material previously recited in claim 1 (lines 1-2), or another solid material. The limitations will be interpreted as “the solid material from the solid material container” and “the solid material in the solid material container” for clarity and consistency with claim 1.

	Claim 7 recites “the sublimed gas and/or the carrier gas to a deposition chamber” on Pg. 4, lines 1-2. This limitation is unclear since claim 7 previously recites that the sublimed gas and carrier gas are fed to a “reaction chamber” (Pg. 3, lines 5-7). The limitation will be interpreted as “the sublimed gas and/or the carrier gas to the reaction chamber” for clarity and consistency.


Claim Rejections - 35 USC § 103
Claim 1, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jurcik (USP 6076359, already of record) in view of Garrett (USP 4989160, already of record).

Regarding claims 1, 9, and 10, Jurcik teaches cabinet (003) capable of handling a solid material container (col. 9, lines 37-46; see for example Fig. 10), provided with: 
a main body having a top wall, a side wall, and a bottom wall (see for example Fig. 10); 
an exhaust duct (005) attached to a portion of the main body (col. 9, lines 37-46); 

a heated cover 100 (electrical heater jacket) capable of heating the container (col. 9, lines 66-67 through col. 10, lines 1-26; col. 10, lines 49-56); 
a temperature sensor (316) capable of measuring a temperature of the container (col. 12, lines 65-67 through col. 13, lines 1-26; see for example Fig. 13); and 
a cooling blower (007) capable of blowing cooling air toward the container and cool the container to a temperature at ambient temperature or below (i.e., below 50º) (col. 9, lines 47-55; see for example Fig. 10).

Jurcik does not explicitly show an entry/exit portion which is attached to a portion of the main body, for putting in and taking out the container.
However, Garrett teaches a gas cabinet 10 provided with doors 12,14 for the benefit of removing and exchanging gas cylinders (col. 5, lines 39-66 through col. 6, lines 13-25; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention provide doors with the cabinet of Jurcik, as taught by Garrett, for the benefit of removing and exchanging gas cylinders.

	The recitation in the preamble “for a solid material container containing a solid material” does not further structurally limit the apparatus as claimed since the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself (see MPEP 2115). The cabinet of Jurcik would be capable of delivering gas and storing various containers, including the claimed solid material container, since there is no structural difference between the cabinet in the apparatus of Jurcik and the claimed invention other than the entry/exit door which does not affect the ability to store containers or deliver gas (see MPEP 2114(I)).
	Further, throughout the claims the recitation “solid material container” does not further structurally limit the apparatus as claimed since "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963) (see MPEP 2115).

Regarding claim 6, Jurcik further teaches that the heated cover 100 (electrical heater jacket) is “electrically controlled” (implicit of electronic controller 608) to obtain a prescribed temperature at the inside of the container (col. 10, lines 4-9; col. 12, lines 55-67; col. 13, lines 43-59; see for example Fig. 16).

Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jurcik (USP 6076359, already of record) in view of Garrett (USP 4989160, already of record) as applied to claim 1 above, in further view of Hirshberg (US 20100162685, already of record).
Regarding claim 2, Jurcik does not explicitly teach that the cooling blower (007) comprises an opening surface area of an intake portion and an opening surface area of a blowing portion that are substantially the same. 
However, Hirshberg teaches an opening surface area of an intake portion (110) and an opening surface area of a blowing portion (118) that are substantially the same, for the benefit of achieving slower air flow and increase in pressure (para 0091; see for example Fig. 5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling blower of Jurcik, in the manner taught by Hirshberg, for the benefit of achieving slower air flow and increase in pressure.

Regarding claim 3, Jurcik does not explicitly teach that the cooling blower (007) comprises an opening surface area of a blowing portion is smaller than an opening surface area of an intake portion.
However, Hirshberg teaches a cooling blower (120) comprising an opening surface area of a blowing portion (118) that is smaller than an opening surface area of an intake portion (110), for the benefit of accelerating the air flow (para 0069; see for example Fig. 4). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling blower of Jurcik, in the manner taught by Hirshberg, for the benefit of accelerating the air flow.

Regarding claim 4, Jurcik does not explicitly teach that the cooling blower (007) comprises a hood.
However, Hirshberg teaches a cooling blower (120) comprising a hood that forms pod 100, for the benefit of keeping airflow isentropic (para 0063; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling blower of Jurcik, in the manner taught by Hirshberg, for the benefit of keeping airflow isentropic.

The apparatus of the prior art combination of Jurcik and Hishberg is capable of meeting the limitation “the distance between a hood distal end of the blowing portion and the solid material container is at most equal to 10 cm”, since an operator is capable of placing gas cylinder(s) at various distances from the cabinet walls and/or cabinet components such as the cooling blower (see for example Fig. 10 of Jurcik). Thus, the placement of the gas cylinder within 10 cm of the blowing portion is considered a method of operating the claimed apparatus (see MPEP 2114). (Applicant’s specification discloses an operator places the gas cylinder 10 cm away merely to avoid contact with the hood distal end of the blowing portion of the cooling blower; Spec., Pg. 4, lines 15-20).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jurcik (USP 6076359, already of record) in view of Garrett (USP 4989160, already of record) as applied to claim 1 above, in further view of Wodjenski (US 20060032550, already of record).
Regarding claim 5, Jurcik further teaches an operation input portion of the PLC for inputting prescribed operational values such as gas cylinder pressure, gas cylinder mass, and density tables (col. 13, lines 65-67 through col. 14, lines 1-25).
Jurcik does not explicitly teach an operation input portion with a display portion for displaying a measured temperature measured by the temperature measuring portion.
However, Wodjenski teaches an operation input portion with a touch screen interface 30 (touch panel) for displaying a measured temperature measured by a temperature measuring portion, for the benefit of monitoring status and providing input to the system (para 0008, 0032, 0055, 0082, see for example Fig. 7). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a touch screen interface for displaying a measured temperature measured by the temperature sensor in the apparatus of Jurcik, as taught by Wodjenski, for the benefit of monitoring status and providing input to the system.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jurcik (USP 6076359, already of record) in view of Garrett (USP 4989160, already of record) as applied to claim 1 above, in further view of Fondurulia (US 20100322604).

	The term “sublimed” in the limitation “sublimed gas delivery pipe” in claims 7 and 8 merely refers to a previous phase transformation of the delivered gas, and thus does not impart any structural limitations on the gas delivery pipe. Similarly, the expression “sublimed gas obtained by vaporization of the solid material from the solid material container” does not impart any particular structure to the claimed gas delivery pipe.

Regarding claim 7, as mentioned above, Jurcik teaches an electronic controller (col. 10, lines 4-9; col. 12, lines 55-67; col. 13, lines 43-59; see for example Fig. 16).
Jurcik further teaches a gas line (gas delivery pipe) and control valve disposed in a gas line (gas delivery pipe) (col. 11, lines 23-32; see for example Fig. 13).
Jurcik does not explicitly teach an inlet valve and an outlet valve of the container, or a carrier gas introduction pipe including a control valve.
However, Fondurulia teaches an inlet valve (26) and an outlet valve (22a) of a container (10), and a carrier gas introduction pipe (24) including a control valve (27); and a gas delivery pipe (20) to transfer carrier gas with the reactant gas, for the benefit of delivering vapor phase reactants to a reaction chamber (para 0056-0058; see for example Fig. 1; for motivation see para 0055). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed delivery system with the apparatus of Jurcik, as taught by Fondurulia, for the benefit of delivering vapor phase reactants to a reaction chamber.

As mentioned above, the limitation “if the weight of the solid material container or a residual quantity of the solid material in the solid material container becomes equal to or less than a threshold, the electronic controller configured to control to close the control valve disposed in the sublimed gas delivery pipe and/or the outlet valve of the solid material container by sending instructions thereto, and/or to close the control valve disposed in the carrier gas introduction pipe and/or the inlet valve of the solid material container by sending instructions thereto, in such a way as to stop feeding the sublimed gas and/or the carrier gas to a deposition chamber” in claim 7 has been interpreted under broadest reasonable interpretation and thus interpreted as an optional electronic controller process step since the limitation is preceded by the conditional term “if”. 
The broadest reasonable interpretation of a method (or process) having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04). Thus, under broadest reasonable interpretation, the prior art controller need only be capable of operating in the claimed manner (see Pg. 7, third paragraph, of the supporting court opinion made of record, Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991); see MPEP 2114(IV)).

Jurcik teaches that the electronic controller is progammable (col. 13, lines 57-59; see for example Fig. 16). Thus, the electronic controller of Jurcik is capable of performing the closing of an outlet valve of the container to stop the feed of a sublimed gas and/or an entrained gas of a carrier gas to a reaction chamber, if the weight of the solid material container or the residual quantity of the solid material becomes equal to or less than a threshold, since the electronic controller can receive command input to carry out the claimed function (col. 11, lines 28-33; col. 12, lines 55-67 through col. 13, lines 1-12; col. 13, lines 65-67 through col. 14, lines 1-25; see for example Fig. 13). See MPEP 2114.

Regarding claim 8, as mentioned above, Jurcik teaches an electronic controller. Jurcik further teaches that the electronic controller is configured to stop the cooling blower (007) when the temperature measured by the temperature sensor 316 has become equal to a threshold (col. 10, lines 4-9; col. 12, lines 55-67 through col. 13, lines 1-9).
Jurcik further teaches a gas line (gas delivery pipe) and control valve disposed in a gas line (gas delivery pipe) (col. 11, lines 23-32; see for example Fig. 13).
Jurcik does not explicitly teach an inlet valve and an outlet valve of the container, or a carrier gas introduction pipe including a control valve.
However, Fondurulia teaches an inlet valve (26) and an outlet valve (22a) of a container (10), and a carrier gas introduction pipe (24) including a control valve (27); and a gas delivery pipe (20) to transfer carrier gas with the reactant gas, for the benefit of delivering vapor phase reactants to a deposition chamber (para 0056-0058; see for example Fig. 1; for motivation see para 0055). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed delivery system with the apparatus of Jurcik, as taught by Fondurulia, for the benefit of delivering vapor phase reactants to a deposition chamber.


Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive.
	
Applicant argues on Pgs. 6-8 of Remarks that Jurcik does not teach cooling the container down to above atmosphere temperature.
	In response, the examiner respectfully submits that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP 2114(II)). In other words, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

	In this case, Jurcik discloses “The heat transfer rate between the ambient and gas cylinder is increased such that the liquid temperature in the gas cylinder is not increased to a value above the ambient temperature” (col. 9, lines 47-50). Jurcik further teaches “the term ‘ambient’ refers to the atmosphere surrounding the gas cylinder” (col. 6, lines 12-13). Thus, Jurcik teaches cooling the container to a temperature that falls within the temperature ranges disclosed in applicant’s specification (Spec., Pg. 7, lines 18-25; Pg. 13, lines 22-27; Pg. 14, lines 6-11).

	The cabinet of Jurcik would be capable of storing various containers and delivering gas therefrom, including the claimed solid material container, since there is no structural difference between the cabinet in the apparatus of Jurcik and the claimed invention other than the entry/exit door which does not affect the ability to store containers or deliver gas (see MPEP 2114(I)). As mentioned above, the recitation “for a solid material container containing a solid material” does not further structurally limit the apparatus as claimed since the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself (see MPEP 2115). The recitation “solid material container” does not further structurally limit the apparatus as claimed since "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963) (see MPEP 2115).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717